                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                              1:16-cv-305-RJC

DIXIE L. BYRD,                             )
                                           )
             Plaintiff,                    )
                                           )
       v.                                  )
                                           )           ORDER
ANDREW SAUL,                               )
Commissioner of the                        )
Social Security Administration,            )
                                           )
             Defendant.                    )
__________________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorney’s

Fees under Section 406(b) of the Social Security Act, (Doc. No. 15). In the Motion,

Plaintiff contends that she is entitled to attorney’s fees in the amount of $13,300.00,

which represents less than 25% of Plaintiff’s accrued back benefits, to be paid from

Plaintiff’s back benefits pursuant to section 406(b) of the Social Security Act. 42

U.S.C. § 406(b). Defendant filed a Response to Plaintiff’s motion stating that

“Defendant neither supports nor opposes Plaintiff’s counsel’s request for attorney’s

fees . . . in the amount of $13,330.00.” (Doc. No. 16 at 1).

      The Court has reviewed the Motion and supporting exhibits and finds that

Plaintiff has established that she is entitled to attorney’s fees pursuant to 42 U.S.C.

§ 406(b). For the reasons outlined in Plaintiff’s Motion, the Court GRANTS

Plaintiff’s Motion for Attorney’s Fees. (Doc. No. 15).




                                            1

        Case 1:16-cv-00305-RJC Document 17 Filed 11/10/20 Page 1 of 2
                      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney’s Fees,

              (Doc. No. 15), is GRANTED. The Commissioner of Social Security is hereby

              ORDERED to pay to Plaintiff’s counsel the sum of $13,300.00 from Plaintiff’s back

              benefits and Plaintiff’s counsel shall refund the $3,230.00 EAJA fees to Plaintiff,

              (see Doc. No. 12 awarding EAJA fees), and upon the payment of such sums, this

              case shall be dismissed with prejudice.

                      SO ORDERED.




Signed: November 10, 2020




                                                        2

                        Case 1:16-cv-00305-RJC Document 17 Filed 11/10/20 Page 2 of 2
